Exhibit 10.3

  

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is made and entered into as of
March 27, 2014, by and between GemVest Ltd., a Nevada corporation (the
“Company”), and Peter Voutsas (“Employee”).

1.                  Definitions

1.1              “Board” shall mean the Board of Directors of the Company.

1.2              “Cause” or “For Cause” shall mean, in the context of a basis
for termination of Employee’s employment with the Company Group, that:

1.2.1        Employee breaches any obligation, duty or agreement under this
Agreement, which breach is not cured or corrected within 15 days of written
notice thereof from the Company (except for breaches of Sections 2.3, 7 and 8,
which cannot be cured and for which the Company need not give any opportunity to
cure); or

1.2.2        Employee is grossly negligent in the performance of services to the
Company, or commits any act of personal dishonesty, fraud, breach of fiduciary
duty or trust that, in the reasonable judgment of the Board, renders Employee
unsuitable for his position; or

1.2.3        Employee is convicted of, or pleads guilty or nolo contendere with
respect to, theft, fraud, a crime involving moral turpitude, or a felony under
federal or applicable state law, or Employee is debarred by any governmental
agency and such debarment would limit or prohibit Employee from serving in his
prescribed capacity for the Company Group under this Agreement; or

1.2.4        Employee commits any violation of the United States insider trading
laws; or

1.2.5        Employee commits any act of personal conduct that, in the
reasonable opinion of the Board, gives rise to a material risk of liability
under federal or applicable state law for discrimination or sexual or other
forms of harassment or other similar liabilities to subordinate employees; or

1.2.6        Employee commits continued and repeated substantive violations of
specific written directions of the Board or fails to communicate and fully
disclose to the Board any and all information related to the business,
operations, management and accounting of the Company Group, the failure of which
could adversely impact the Company Group or could result in a violation of
applicable securities laws; or

1.2.7        Employee’s breach of his fiduciary duties to the Company Group; or

1

 



1.2.8        Employee engages in willful misconduct with respect to the Company
Group, either before or after the Effective Date, that, in the reasonable
judgment of the Board, has a material adverse effect on the Company or the
Company Group; or

1.2.9        Employee (i) obstructs or impedes, (ii) endeavors to influence,
obstruct or impede, or (iii) fails to materially cooperate with, any
investigation authorized by the Board or any governmental or self-regulatory
entity; or (iii) removes, conceals, destroys, purposely withholds, alters or by
any other means falsifies any material which is requested in connection with
such an investigation; provided that the failure to waive attorney-client
privilege relating to communications with Employee’s own attorney in connection
with an investigation shall not constitute “Cause.”

1.3              “Company Group” shall mean the Company and each non-individual
Person that the Company directly or indirectly Controls or that controls the
Company and all subsidiaries of the Company, and its parent company Gepco, Ltd.

1.4              “Control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or voting equity interests.

1.5              “Effective Date” shall mean the date of the signing of this
agreement.

1.6              “Gepco” shall mean the Company’s parent company Gepco, Ltd.

1.7              “Person” shall mean an individual or a partnership,
corporation, trust, association, limited liability company, governmental
authority or other entity.

2.                  Engagement and Responsibilities

2.1              Upon the terms and subject to the conditions set forth in this
Agreement, the Company hereby engages and employs Employee as Chief Executive
Officer and Chief Investment Officer of the Company effective December 6, 2013.
Employee hereby accepts such engagement and employment. Employee may from time
to time be appointed to additional offices of the Company and/or as an officer
or director of one or more other members of the Company Group.

2.2              Employee shall perform the customary duties and
responsibilities implied by the positions set forth in Section 2.1, subject to
the power and authority of the Board and executive officers senior to Employee.
Employee shall report directly to the Board. In addition, Employee’s duties
shall include those duties and services for the Company and its affiliates as
the Board shall, in its sole and absolute discretion, from time to time
reasonably direct which are not inconsistent with Employee’s positions described
in Section 2.1.

2

 



2.3              Company understands that Employee is the owner of Peter Marco,
LLC and will continue to own and operate Peter Marco, LLC alongside his
employment with the Company. As a substantial portion of the Company’s owned
inventory will be located inside of Peter Marco, LLC’s storefront in Beverly
Hills, California (dba Peter Marco Extraordinary Jewels of Beverly Hills);
Employee agrees to devote all of Employee’s business time, energy and efforts
first to the business of the Company and the Company’s owned inventory and will
use Employee’s best efforts and abilities faithfully and diligently to promote
the Company’s business interests before the interests of Peter Marco, LLC.
Employee agrees to display the inventory of the Company in a prime location at
the storefront and to promote the sale of the Company’s owned inventory before
the inventory of Peter Marco, LLC. For so long as Employee is employed by the
Company, except for his ownership in Peter Marco, LLC, Employee shall not,
directly or indirectly, either as an employee, employer, consultant, agent,
investor, principal, partner, stockholder (except as the holder of less than 1%
of the issued and outstanding stock of a publicly held corporation), corporate
officer or director, or in any other individual or representative capacity,
engage or participate in any business that is in competition in any manner
whatsoever with the business of the Company Group, as such businesses are now or
hereafter conducted. Subject to the foregoing prohibition and provided such
services or investments do not violate any applicable law, regulation or order,
or interfere in any way with the faithful and diligent performance by Employee
of the services to the Company otherwise required or contemplated by this
Agreement, the Company expressly acknowledges that Employee may:

2.3.1        make and manage personal business investments of Employee’s choice;
and

2.3.2        serve in any capacity with any non-profit civic, educational or
charitable organization that does not interfere with Employee’s duties and
responsibilities to the Company.

2.4              Covenants of Employee. For so long as Employee is employed by
any member of the Company Group, Employee agrees to the following:

2.4.1        Reports. Employee shall use his best efforts and skills to
truthfully, accurately, and promptly make, maintain, and preserve all records
and reports that the Company may, from time to time, request or require, fully
account for all money, records, equipment, materials, or other property
belonging to the Company Group of which he may have custody.

2.4.2        Rules and Regulations. Employee shall obey all rules, regulations
and special instructions of the Company Group and all other rules, regulations,
guides, handbooks, procedures, policies and special instructions applicable to
the Company Group’s business in connection with his duties hereunder.

2.4.3        Compliance with Laws. Employee shall use his best efforts and
skills to cause the Company Group to fully and timely comply with all applicable
laws, rules and regulations.

2.4.4        Business Opportunities. Employee acknowledges that he has a duty of
loyalty and a fiduciary duty to the Company Group first. Employee shall make all
new business opportunities of which he becomes aware that are relevant to the
Company Group’s business plan of buying and selling high end rare investment
grade diamonds that are obtained from wholesale diamond cutters all over the
world and from individuals and estates seeking liquidity who possess investment
grade diamonds and heirloom quality jewelry available to the Company Group
first, and to no other person or entity or to himself individually. Nothing in
this paragraph is intended to prohibit Employee from purchasing or receiving on
memo any inventory for Peter Marco, LLC.

3

 



3.                  Compensation and Benefits

3.1              Base Salary. The Company shall not pay Employee a base salary
during the term of his employment pursuant to this Agreement. However, Employee
is entitled to a 2% sales commission on all sales of the Company’s inventory
made by Employee.

3.2              Expense Reimbursement. Employee shall be entitled to
reimbursement from the Company, upon submission of such itemized vouchers,
receipts or other documentation with respect to any such expenses as shall be
reasonably requested by the Company, for the reasonable costs and expenses that
Employee incurs in connection with the performance of Employee’s duties and
obligations under this Agreement in a manner consistent with the Company’s
practices and policies therefor.

3.3              Employee Benefit Plans. While he is an employee of the Company,
Employee shall be entitled to participate in any pension, savings and group term
life, medical, dental, disability and other group benefit plans that the Company
makes available to its employees generally.

3.4              Disability. In the event of any disability or illness of
Employee, if Employee shall receive payments as a result of such disability or
illness under any disability plan maintained by the Company, the Company shall
be entitled to deduct the amount of such payments received from base salary
payable to Employee during the period of such illness and/or disability.

3.5              Withholding. The Company may deduct from any compensation
payable to Employee (including payments made pursuant to Section 5 in connection
with or following termination of employment) amounts sufficient to cover
Employee’s share of applicable federal, state and/or local income tax
withholding, old-age and survivors’ and other social security payments, state
disability and other insurance premiums and payments.

4.                  Term and Termination of Employment

Employee’s employment pursuant to this Agreement shall commence on the Effective
Date and shall terminate on the earliest to occur of the following:

4.1              upon the death of Employee;

4.2              upon delivery to Employee of written notice of termination by
the Company if Employee shall suffer a physical or mental disability which
renders Employee, in the reasonable judgment of the Board, unable to perform his
duties and obligations under this Agreement for either 90 consecutive days or
180 days in any 12-month period;

4.3              After five years from the date of this agreement, upon 30 days’
prior written notice from Employee to the Company;

4.4              upon delivery to Employee of written notice of termination by
the Company for Cause.

4

 



5.                  Compensation Upon Termination; Severance Compensation

5.1              Upon termination of Employee’s employment for any reason: (a)
Employee shall be entitled to commissions earned through the date of termination
of employment; (b) Employee shall be entitled to reimbursement of expenses
incurred prior to termination of employment that are payable in accordance with
Section 3; and (c) Employee shall be entitled to any benefits accrued or earned
in accordance with the terms of any applicable benefit plans and programs of the
Company.

5.2              If Employee’s employment terminates pursuant to Section 4.4 (by
the Company For Cause), and subject to applicable law and regulations, the
Company shall be entitled to offset against any payments due Employee the loss
and damage, if any, which shall have been suffered by the Company as a result of
the acts or omissions of Employee giving rise to termination under Section 4.4.
The foregoing shall not be construed to limit any cause of action, claim or
other rights that the Company may have against Employee in connection with such
acts or omissions.

5.3              As a condition to Employee’s right to receive continuation of
salary and other benefits pursuant to Section 5:

5.3.1        Employee must execute and deliver to the Company a written release,
in a form and substance satisfactory to the Company, of any and all claims
against the Company Group and all directors and officers of the Company Group
with respect to all matters arising out of Employee’s employment by the Company,
or the termination thereof, except for: (a) claims for entitlements under the
terms of this Agreement or plans or programs of the Company in which Employee
has accrued a benefit, and (b) claims for indemnification under the articles of
incorporation or bylaws of the Company, under any indemnification agreement
between the Company and Employee, or under applicable law; and

5.3.2        Employee must not breach any of his covenants and agreements under
Sections 2.3, 7 and 8, which continue following termination of his employment.

5.4              Employee acknowledges and agrees that in the event of
termination of his employment for any reason, Employee shall not be entitled to
any severance or other compensation from the Company except as specifically
provided in this Section 5. Without limitation on the generality of the
foregoing, this Section supersedes any plan or policy of the Company that
provides for severance to its officers or employees, and Employee shall not be
entitled to any benefits under any such plan or policy.

5.5              Employee shall have no obligation to offset any payments he
receives from the Company following the termination of his employment by any
payments he receives from his subsequent employer, except that any payments
Employee receives under the employee benefit plans or programs of a subsequent
employer shall offset any payments he receives from comparable employment
benefit plans or programs of the Company.

5.6              Notwithstanding the timing of payments set forth in this
Agreement, if the Company determines that Employee is a “specified employee”
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended, and that, as a result of such status, any portion of the payment under
this Agreement would be subject to additional taxation, the Company will delay
paying any portion of such payment until the earliest permissible date on which
payments may commence without triggering such additional taxation (with such
delay not to exceed six months), with the first such payment to include the
amounts that would have been paid earlier but for the above delay.

5

 



6.                  Representations and Warranties. Employee represents and
warrants to the Company that:

6.1              Employee is under no contractual or other restriction or
obligation which is inconsistent with the execution of this Agreement, the
performance of his duties hereunder, or the other rights of the Company
hereunder;

6.2              Employee is under no physical or mental disability that would
hinder the performance of his duties under this Agreement; and

6.3              Employee is not a party to any litigation, nor is aware of any
threatened action, proceeding or litigation that (a) could in any way involve
the Company or (b) will result in Employee’s inability to perform his
obligations hereunder, including any action which could be reasonably foreseen
to require a significant amount of Employee’s time.

7.                  Covenant Not To Solicit

7.1              While employed by the Company, Employee shall not divert or
attempt to divert (by solicitation or other means), whether directly or
indirectly, the Company’s customers for the purpose of inducing or encouraging
them to sever their relationship with the Company or to solicit them in
connection with any product or service competing with those products and
services offered and sold by the Company.

7.2              During the period from the date Employee’s employment with the
Company terminates through the first anniversary of such date, Employee will not
directly or indirectly, either alone or by action in concert with others:
(a) induce or attempt to influence any employee of any member of the Company
Group to engage in any activity in which Employee is prohibited from engaging by
Section 2.3 or to terminate his or her employment with any member of the Company
Group; (b) employ or offer employment to any person who was employed by any
member of the Company Group at the time of termination of Employee’s employment
with the Company; or (c) induce or attempt to induce any customer, supplier,
licensee or other business relationship of any member of the Company Group to
cease or reduce its business with any member of the Company Group, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relationship and any member of the Company Group.

8.                  Confidential Information. Employee agrees to maintain in
strictest confidence and not to disclose or use at any time (whether during or
after Employee’s employment with the Company) for Employee’s own benefit or
purposes or the benefit or purposes of any other Person any trade secrets,
information, data, or other confidential information relating to customers,
development programs, costs, marketing, trading, investment, sales activities,
promotion, credit and financial data, financial methods, plans, or the business
and affairs of the Company Group generally, provided that the foregoing shall
not apply to information which is generally known to the industry or the public
other than as a result of Employee’s breach of this covenant. Employee agrees
that upon termination of his employment with the Company for any reason, he will
return to the Company immediately all memoranda, books, papers, plans,
information, letters and other data, and all copies thereof or therefrom, in any
way relating to the business of the Company Group except that he may retain
personal notes, notebooks, diaries, Rolodexes and addresses and phone numbers.
Employee further agrees that he will not retain or use for his account at any
time any trade names, trademark or other proprietary business designation used
or owned in connection with the business of any member of the Company Group.

6

 



9.                  Inventions; Ownership Rights. Employee agrees that all
ideas, techniques, inventions, systems, formulas, designs, discoveries,
technical information, programs, prototypes and similar developments developed,
created, discovered, made, written or obtained by Employee in the course of or
as a result of performance of his duties hereunder, and all related industrial
property, trademarks, service marks, copyrights, patent rights, moral rights,
trade secrets and other forms of protection thereof, shall be and remain the
sole property of the Company and its assigns with the exception of any such
items belonging to Peter Marco LLC.

10.              Non-Compliance. Subject to the following sentence, but
notwithstanding any other provision of this Agreement to the contrary, if
Employee is employed by the Company, any breach of the provisions of
Sections 2.3, 7 or 8 and any material breach of Section 6 shall permit the
Company to terminate the employment of Employee For Cause, and, whether or not
Employee is employed by the Company, from and after any breach by Employee of
the provisions of Sections 2.3, 7 or 8, the Company shall cease to have any
obligation to make payments to Employee under this Agreement.

11.              Specific Performance. Employee acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 7 or 8 would be inadequate and, in recognition of this
fact, Employee agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available.

12.              Governing Law; Arbitration.

12.1          This Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of California without giving effect to its
principles of conflicts of law. Any dispute or controversy between the Company
and Employee, arising out of or relating to this Agreement, the breach of this
Agreement, or otherwise relating to Employee’s employment, shall be settled by
binding arbitration in Los Angeles, California, administered by a single
arbitrator of the American Arbitration Association in accordance with its
“National Rules for the Resolution of Employment Disputes” then in effect. The
arbitration requirement applies to all statutory, contractual, and/or common law
claims arising from the employment relationship including, but not limited to,
claims arising under Title VII of the Civil Rights Act of 1964; the Age
Discrimination in Employment Act; the Equal Pay Act of 1963; the California Fair
Employment and Housing Act; the California Labor Code; the Fair Labor Standards
Act, the Americans With Disabilities Act, and other applicable federal and state
employment laws. Both the Company and Employee shall be precluded from bringing
or raising in court or another forum any dispute that was or could have been
submitted to binding arbitration. This arbitration requirement does not apply to
claims for workers’ compensation benefits, claims arising under ERISA, or claims
for any provisional or injunctive relief remedies as set forth in the California
Code of Civil Procedure (or any statute or law of similar effect concerning
provisional or injunctive relief remedies in any other applicable jurisdiction).

7

 



12.2          The parties irrevocably agree to submit to the jurisdiction of the
federal and state courts within Los Angeles, California for any injunctive
relief and in connection with any suit arising out of the confirmation or
enforcement of any award rendered by the arbitrator, and waive any defense based
on forum non convenes or improper venue with respect thereto.

12.3          Each party shall pay their own attorneys’ fees and costs. The
arbitrator shall, within 30 days after the conclusion of the arbitration, issue
a written award setting forth the factual and legal bases for his or her
decision, and judgment upon the award rendered by the arbitrator may be entered
in any court having jurisdiction thereof. No remedy conferred in this Agreement
upon Employee or the Company is intended to be exclusive of any other remedy,
and each and every such remedy shall be cumulative and shall be in addition to
every other remedy conferred herein or now or hereafter existing at law or in
equity or by statute or otherwise.

12.4          THIS ARBITRATION CLAUSE CONSTITUTES A WAIVER OF EXECUTIVE’S RIGHT
TO A JURY TRIAL AND RELATES TO THE RESOLUTION OF ALL DISPUTES RELATING TO ALL
ASPECTS OF THE EMPLOYER/EMPLOYEE RELATIONSHIP.

13.              Miscellaneous

13.1          Notices. All notices, requests, demands and other communications
(collectively, “Notices”) given pursuant to this Agreement shall be in writing,
and shall be delivered by personal service, overnight courier, facsimile
transmission or by United States first class, registered or certified mail,
addressed to the following addresses:

13.1.1    If to the Company, to:

GemVest Ltd.

9025 Carlton Hills Blvd. Suite B

Santee, CA 92071

 

13.1.2    If to Employee, to:

to Employee’s address as set forth on the books and records of the Company

Any Notice, other than a Notice sent by registered or certified mail, overnight
courier or facsimile transmission, shall be effective when received; a Notice
sent by registered or certified mail, postage prepaid return receipt requested,
shall be effective on the earlier of when received or the third day following
deposit in the United States mails (or on the seventh day if sent to or from an
address outside the United States). Any party may from time to time change its
address for further Notices hereunder by giving notice to the other party in the
manner prescribed in this Section.

8

 



13.2          Entire Agreement. This Agreement contains the sole and entire
agreement and understanding of the parties with respect to the entire subject
matter of this Agreement, and any and all prior discussions, negotiations,
commitments and understandings, whether oral or otherwise. No representations,
oral or otherwise, express or implied, other than those contained in this
Agreement have been relied upon by any party to this Agreement.

13.3          Further Assurances. Each of the parties agrees to execute,
acknowledge, deliver, file, record and publish such certificates, instruments,
agreements and other documents, and to take all such further action as may be
required by law or which either party deems reasonably necessary or useful in
furtherance of the purposes and objectives and intentions underlying this
Agreement and not inconsistent with its terms.

13.4          Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

13.5          Captions. The various captions of this Agreement are for reference
only and shall not be considered or referred to in resolving questions of
interpretation of this Agreement.

13.6          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “pdf” format data
file, such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) with the same force
and effect as if such facsimile or “pdf” signature page were an original
thereof.

13.7          Advice from Independent Counsel. The parties hereto understand
that this Agreement is legally binding and may affect such party’s rights. Each
party represents to the other that it has received legal advice from counsel of
its choice regarding the meaning and legal significance of this Agreement to
which it is a party and that it is satisfied with its legal counsel and the
advice received from it.

13.8          Judicial Interpretation. Should any provision of this Agreement
require judicial interpretation, it is agreed that a court interpreting or
construing the same shall not apply a presumption that the terms hereof shall be
more strictly construed against any Person by reason of the rule of construction
that a document is to be construed more strictly against the Person who itself
or through its agent prepared the same, it being agreed that all parties have
participated in the preparation of this Agreement.

13.9          No Assignment. Employee may not assign any of his rights or
obligations under this Agreement except that Employee’s benefits may be assigned
by will or by the laws of descent and distribution.

9

 



13.10      Construction. No term or provision of this Agreement shall be
construed so as to require the commission of any act contrary to law, and
wherever there is any conflict between any provision of this Agreement and any
present or future statute, law, ordinance, or regulation, the latter shall
prevail, but in such event the affected provision of this Agreement shall be
curtailed and limited only to the extent necessary to bring such provision
within the requirements of the law. References to “Sections” in this Agreement
shall mean Sections of this Agreement unless otherwise stated.

IN WITNESS WHEREOF, this Agreement has been made and entered into as of the date
and year first above written.

GemVest Ltd.

 

 

By      /s/ Trisha Malone

Title    Chief Financial Officer

 

 

 

EMPLOYEE

 

/s/ Peter Voutsas

Peter Voutsas

 

 

 

 

 

 

 

 

 

 



10

 

